                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                     CIVIL CASE NO. 1:20-cv-00147-MR
              (CRIMINAL CASE NO. 1:15-cv-00075-MR-WCM-3)


RANDALL WAYNE BANFIELD,         )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                       ORDER
                                )
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s filing of a Motion to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

under 28 U.S.C. § 2255 [Doc. 1] and Motion to Place Case in Abeyance

[Doc. 3].

      Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255

through counsel on June 17, 2020. [Doc. 1]. He argues that his guilty plea

to violating 18 U.S.C. § 922(g) is invalid and violates due process pursuant

to Rehaif v. United States, 139 S.Ct. 2191 (2019). Petitioner asks the Court

to hold the § 2255 Motion to Vacate in abeyance pending the issuance of the

Fourth Circuit’s mandate in United States v. Gary, 954 F.3d 194 (4th Cir.

2020), which is presently pending on the Government’s petition for en banc



            Case 1:20-cv-00147-MR Document 4 Filed 06/23/20 Page 1 of 2
review. Petitioner argues that his § 2255 Motion to Vacate depends in part

on the Fourth Circuit’s holding in Gary that a defendant can establish

structural error by showing that a guilty plea was entered without an

understanding of the knowledge element articulated in Rehaif. Assistant

United States Attorney Amy Ray consents to a stay of this action pending

the Fourth Circuit’s issuance of the mandate in Gary.1 [Doc. 3 at 2].

         The Court finds that the Motion to Place Case in Abeyance is in the

interest of justice and judicial economy and will be granted.

         IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Place Case

in Abeyance [Doc. 3] is GRANTED. The Government shall have 30 days

following the Fourth Circuit’s issuance of its mandate in Gary to file an

answer, motion, or other response to the § 2255 Motion to Vacate.

         IT IS SO ORDERED.
                                 Signed: June 23, 2020




1   Counsel for the Government has not yet entered an appearance in this case.
                                            2



            Case 1:20-cv-00147-MR Document 4 Filed 06/23/20 Page 2 of 2
